                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ANTHONY T. RIVERA,
                                                                                          Case No. 19-cv-01304-PJH
                                   8                   Plaintiff,

                                   9             v.                                       ORDER DENYING PLAINTIFF'S
                                                                                          PETITION AND MOTION FOR
                                  10     UNITED STATES DEPARTMENT OF                      SUMMARY JUDGMENT AND
                                         ENERGY,                                          GRANTING DEFENDANT’S MOTION
                                  11                                                      FOR SUMMARY JUDGMENT
                                                       Defendant.
                                  12                                                      Re: Dkt. Nos. 29, 31
Northern District of California
 United States District Court




                                  13

                                  14          Plaintiff-petitioner Anthony Rivera’s (“plaintiff”) petition for judicial review and

                                  15   motion for summary judgment and defendant-respondent United States Department of

                                  16   Energy’s (“defendant”) cross-motion for summary judgment came on for hearing before

                                  17   this court on January 15, 2020. Plaintiff appeared through his counsel, Anthony Bothwell.

                                  18   Defendant appeared through its counsel, Jennifer Wang. Having read the papers filed by

                                  19   the parties and carefully considered their arguments and the relevant legal authority, and

                                  20   good cause appearing, the court hereby DENIES plaintiff’s motion and GRANTS

                                  21   defendant’s cross-motion.

                                  22                                          BACKGROUND

                                  23          On March 11, 2019, plaintiff filed a complaint against defendant with this court.

                                  24   Dkt. 1 (“Compl.”). In his complaint, plaintiff petitions this court for judicial review of a

                                  25   decision by defendant that upheld the termination of his employment by a private

                                  26   contractor of defendant, the Lawrence Livermore National Security, LLC (“LLNS”) under

                                  27   the Department of Energy’s Contractor Employee Protection Program, Title 10 C.F.R. §

                                  28   708, et. seq. (“Part 708”). Plaintiff challenges defendant’s administrative law judge’s
                                   1   (“ALJ”) decision finding that LLNS demonstrated by clear and convincing evidence that,

                                   2   even absent plaintiff’s whistleblowing activities, LLNS would have terminated plaintiff

                                   3   because of his misconduct and insubordination.

                                   4   A.    Factual Background

                                   5         LLNS is a research and development facility operated for the benefit of defendant.

                                   6   Compl. ¶ 1. From June 18, 1984 to October 16, 2013, plaintiff was employed as an

                                   7   engineer at LLNS. Id. at ¶¶ 11-12.

                                   8           For purpose of staffing, LLNS uses a matrix organization, in which employees are

                                   9   assigned to both a “Directorate” (which oversees employees within an area of expertise)

                                  10   and a program. Certified Administrative Record (“CAR”) at 4202-03, 4206, 4330, 4333.

                                  11   Plaintiff’s home organization was the Engineering Directorate. Id. The role of the

                                  12   Engineering Directorate is to provide engineering support and personnel to various
Northern District of California
 United States District Court




                                  13   programs at LLNS. Id. A program makes decisions about the support personnel that it

                                  14   needs, and the Directorates supply and deploy the labor requested. Id.

                                  15         Over the course of his work at LLNS, plaintiff worked on various assignments and

                                  16   developed a range of “skills, knowledge, and assets” (“SKAs”). Id. at 3078-79. During

                                  17   his time at LLNS, plaintiff received “met” or “exceeded” goals on his performance

                                  18   assessments (“PAs”). Id. at 3053-3058.

                                  19         In 2011, plaintiff was a 300-series employee within the Laser Diagnostics Group

                                  20   (“LDS”) in the Laser Systems Engineering and Operations (“LSEO”) Division (one of five

                                  21   divisions in the Engineering Directorate) and was assigned to the National Ignition Facility

                                  22   (“NIF”) program. Id. 4206, 4214-15, 4374.

                                  23         Until 2012, plaintiff reported to Steve Telford, the leader of LDS, id., who, in turn,

                                  24   reported to LSEO Division Superintendent, Ron Darbee (“Darbee”), id. 4407, 4541. In

                                  25   turn, Darbee reported to LSEO Division Leader, Mark Newton (“Newton”), who, in turn,

                                  26   reported to the Associate Director for Engineering, Monya Lane (“Lane”). Id. 4374, 4207-

                                  27

                                  28
                                                                                     2
                                   1   08. As provided by the parties,1 the certified administrative record reflects the following

                                   2   course of events between Fall 2011 and plaintiff’s termination on October 16, 2013.

                                   3          1.     Fall 2011 – LLNS Issues a Letter of Expectations to Plaintiff After

                                   4                 Plaintiff Sends Mass Emails

                                   5          During fall 2011, managers who worked with plaintiff provided input on his work.

                                   6   Mark Bowers (“Bowers”) served as the senior NIF program manager and was a group

                                   7   leader in the Engineering Directorate. Id. at 4331-4336, 4410. At some point, plaintiff

                                   8   apparently learned that Bowers described plaintiff’s performance as below his pay grade.

                                   9          Between November 2011 and February 2012, plaintiff sent a series of emails to

                                  10   groups of managers expressing disapproval of Bowers’ purported remarks and criticizing

                                  11   Bowers. Id. at 2516-29, 4334-39. In a November 29, 2011 email to Bowers and various

                                  12   other managers, plaintiff stated the following:
Northern District of California
 United States District Court




                                  13                 “A 360 self-review of your management style might be of use
                                                     to you and the NIF team members you must interact with.” Id.
                                  14                 at 2520, 4334-37.
                                  15          On January 30, 2012, plaintiff emailed Bowers and other managers, including

                                  16   Bowers’ supervisor Ed Moses, and Parney Albright (Director of LLNS), stating that

                                  17   Bowers’ comments were a “nontransparent verbal attack” by LLNS to retaliate against

                                  18   plaintiff for filing a prior complaint in June 2011. Id. at 2521-22, 4338-39. In the email,

                                  19   plaintiff further criticized Bowers’ review of plaintiff’s work and stated the following:

                                  20                 “Because Mark Bowers has not yet published papers recently
                                                     (ever?), hasn’t pioneered anything in his field that has yielded
                                  21                 new funding, or created new lab programs he is not performing
                                                     at the PhD level . . . . Furthermore, Mark Bowers does not act
                                  22                 in a way that motivates his team members and does not appear
                                                     to have the necessary traits or temperament for a Leadership
                                  23                 position.” Id. at 2521-22, 4338-39.
                                  24          On February 2, 2012, Newton attempted to meet with plaintiff to discuss plaintiff’s

                                  25
                                       1 Plaintiff did an exceptionally poor, incomplete job of citing to the Certified Administrative
                                  26
                                       Record in his briefing. While “[j]udges are not like pigs, hunting for truffles buried in
                                  27   briefs, much less buried in disorganized, scattershot evidentiary submissions,” Faulkner
                                       v. Wausau Bus. Ins. Co., 571 F. App'x 566, 569 (9th Cir. 2014) (emphasis in the original),
                                  28   the court reverse engineered improperly cited evidence to the extent possible and
                                       practicable for deciding this motion.
                                                                                      3
                                   1   concerns, but plaintiff refused. Id. at 2525-26, 4339-41.

                                   2          On February 7, 2012, Newton sent plaintiff a “Letter of Expectations,” which stated

                                   3   that plaintiff’s emails constituted “improper and prohibited conduct” under LLNS’s

                                   4   Personnel Policies Manual and explained that “[c]ritical feedback to managers from

                                   5   employees is essential and acceptable; attempting to professionally malign them is not.”

                                   6   Id. at 2516-19. The letter further provided the following five expectations for plaintiff:

                                   7                 (1) Cease using emails to address performance disputes;

                                   8                 (2) Stop demanding actions from others that he had no authority to

                                   9                     demand;

                                  10                 (3) Work cooperatively and professionally with his managers;

                                  11                 (4) Attend all meetings he was directed to attend; and

                                  12                 (5) Contact the HR department for assistance in developing “personal tools”
Northern District of California
 United States District Court




                                  13                     to help him resolve conflicts and accept negative feedback in a

                                  14                     professional manner. Id.

                                  15          2.     Fall 2012 – Plaintiff Receives a Warning, Refuses to Meet with

                                  16                 Managers, and Sends More Mass Emails

                                  17          Sometime in September 2012, Darbee became plaintiff’s supervisor. Id. at 4374.

                                  18   On September 27, 2012, in a meeting with Darbee and Telford, Darbee informed plaintiff

                                  19   that funding for his NIF position had been eliminated due to purported funding issues. Id.

                                  20   at 2532-2538, 4215-16, 4419-21.

                                  21          As a permanent employee, plaintiff would either transfer to a new assignment, if

                                  22   one was available, or become an Employee in Transition (“EIT”). Id. at 2567-68, 4423-

                                  23   25. As an EIT, his pay would come from an “institutional” budget, and plaintiff would

                                  24   remain an EIT until he found long-term “programmatic work” funded by one of LLNS’s

                                  25   programs. Id. As an EIT, plaintiff was expected to search for programmatic work while

                                  26   completing identified short-term assignments of institutional value to LLNS. Id.

                                  27          At that meeting, Darbee told plaintiff that LLNS had secured a new assignment for

                                  28   him in the Materials Engineering Division (“MED”) under the supervision of MED Division
                                                                                      4
                                   1   Superintendent Roberto Ruiz (“Ruiz”). Id. at 2534, 4429. The task involved evaluating

                                   2   and updating the design of the interlock safety system for Building 327 (“B327”). Id.

                                   3   2534, 4428-29.

                                   4          On September 27, 2012, plaintiff sent an email to senior managers criticizing the

                                   5   new work assignment. Id. at 2537. The next day, plaintiff sent a mass email to over

                                   6   hundreds of employees, stating that Darbee and Telford called him into a meeting

                                   7   “without prior notice,” told him of his release from NIF, assigned him to new work “without

                                   8   my input or consent,” and referring to the supervisors’ actions as “unexpected and

                                   9   inappropriate.” Id. at 2540-41. Newton testified that such mass emails were “disruptive,”

                                  10   id. at 4367, “in the sense” that other employees “were spending time wondering why they

                                  11   were getting emails like this out of the blue that were disparaging NIF, versus doing their

                                  12   job,” id. at 4369.
Northern District of California
 United States District Court




                                  13          Plaintiff emailed Ruiz and went to Ruiz’s office multiple times, seeking information

                                  14   about the position. Ruiz testified that plaintiff came to his office several times without

                                  15   scheduling a meeting and became upset when Ruiz did not immediately make time for

                                  16   plaintiff. Id. at 2932-36.

                                  17          On October 2, 2012, plaintiff went to Ruiz’s office, and Ruiz asked him to return

                                  18   when he was available. Rather than meet with Ruiz at the appointed time, plaintiff

                                  19   returned earlier and demanded Ruiz provide him information, purportedly accused Ruiz

                                  20   of not having the requested information, and said he would do a “Stop Work” action. Id.

                                  21   at 2544-48. At around 3:55 p.m., plaintiff initiated a safety pause (i.e., an immediate

                                  22   pause in work) in the MED, even though he had not yet begun to work in that division. Id.

                                  23   at 2546-47, 2557-58. Engineering Directorate Safety Manager Lisa Tarte (“Tarte”)

                                  24   contacted plaintiff immediately after he initiated the safety pause, and plaintiff informed

                                  25   her that he was not at the job location, did not know where the work assignment was

                                  26   located, and had not yet begun work on the interlock system. Id. at 2550-51.

                                  27          On October 3, 2012, plaintiff sent another email to hundreds of employees and

                                  28   managers. In this email, plaintiff objected to the MED assignment, calling it an
                                                                                     5
                                   1   “undefined farce,” and stated that he was declining a proposed meeting with Newton and

                                   2   other managers “for the moment” and that he wished to have an attorney present at

                                   3   future meetings with Newton. Id. at 2540-41.

                                   4          Around the time plaintiff sent his email, Darbee and Newton located plaintiff at his

                                   5   cubicle and asked if they could talk about the MED assignment. Id. at 2570, 4346-47,

                                   6   4441-42. According to Darbee and Newton, plaintiff refused to speak with them without

                                   7   an attorney and, despite Darbee’s request that plaintiff stay, departed his cubicle. Id.

                                   8   Plaintiff testified that he left because he was preparing to go home on sick leave when

                                   9   Darbee and Newton went to see him. Id. at 3558-60. On October 4, 2012, plaintiff sent

                                  10   an email stating that he was on leave. Id. at 2570.

                                  11          On October 17, 2012, Newton issued a Letter of Warning to plaintiff. The letter

                                  12   explained that plaintiff’s conduct since September 27, 2012 had been unacceptable, and
Northern District of California
 United States District Court




                                  13   that plaintiff had acted inappropriately by:

                                  14                 (1) Requesting a written job description from Ruiz and behaving

                                  15                     unprofessionally toward him;

                                  16                 (2) Refusing to attend the October 3, 2012 meeting; and

                                  17                 (3) Failing to get a leave request approved before departing on October 3,

                                  18                     2012. Id. at 2575-77, 4349-50.

                                  19          The Letter of Warning further directed plaintiff to (1) adhere to the expectations in

                                  20   the Letter of Expectations issued in February 2012; (2) cease actions and

                                  21   communications that fellow employees might regard as disruptive or hostile; (3) comply

                                  22   with LLNS’s expectations for EIT employees, and (4) approach future job assignments in

                                  23   a cooperative manner. Id. The Letter of Warning further specified the following:

                                  24                 “Refusing to meet with your division management to discuss
                                                     your job assignments, ignoring clear direction to have a
                                  25                 discussion and walking away after repeatedly being given
                                                     direction to stay is insubordination.   This insubordinate
                                  26                 behavior is unprofessional, unacceptable and will not be
                                                     tolerated.” Id. at 2576.
                                  27

                                  28
                                                                                      6
                                   1          3.     January 2013 – An Independent Reviewer Withdraws After Plaintiff

                                   2                 Attempts to Involve Her in His Disputes with Managers

                                   3          On November 28, 2012, Darbee completed a PA of plaintiff for the September 1,

                                   4   2011 to August 31, 2012 period. Id. at 3059-60. Contrary to the typical process of

                                   5   soliciting employee input prior to finalizing a PA, Darbee issued the final 2011-12 PA

                                   6   without first meeting with plaintiff. Id. at 2667. Darbee testified that Telford had written

                                   7   plaintiff’s 2011-12 PA, but, when such draft was received by Newton, Newton directed

                                   8   Darbee to work with Telford and “take another shot” at the PA because Newton “didn’t

                                   9   feel that it adequately represented some of the problems [plaintiff] had had during the

                                  10   year in his performance and behavior.” Id. at 4483.

                                  11          The 2011-12 PA criticized aspects of plaintiff’s technical performance and time

                                  12   management. Id. at 3059-60. The PA further referenced plaintiff’s February 12, 2012
Northern District of California
 United States District Court




                                  13   Letter of Expectations. Id. The PA stated that plaintiff had failed to meet most of those

                                  14   expectations, stated that plaintiff was not communicating effectively, and criticized plaintiff

                                  15   for opting to communicate work dissatisfaction broadly rather than attempting to resolve

                                  16   the conflict at the lowest level. Id. The PA also omitted “Laser Theory and Operations” in

                                  17   the SKAs (skills, knowledge, and abilities) section, which had been included in plaintiff’s

                                  18   prior PAs. Compare id. 3059-60 with id. 3057-58. Newton acknowledged that “it doesn’t

                                  19   sound plausible” that, in the matter of a year, plaintiff suddenly lost such skill. Id. at 4390.

                                  20   Plaintiff objected to his PA and submitted a memorandum alleging that LLNS’s handling

                                  21   of his PA constituted retaliation for his prior 2011 complaint. Id. 3061-65.

                                  22          In January 2013, Anna Maria Bailey (“Bailey”), a Facilities Operation Manager in a

                                  23   different part of LLNS, was appointed to conduct an Independent Party Review of two

                                  24   grievances filed by plaintiff, including those related to the PA. Id. at 2582. Plaintiff

                                  25   started blind copying Bailey on day-to-day disputes with his managers, despite Bailey’s

                                  26   request that he stop. Id. at 2584-86, 2588-90. On February 15, 2013, Bailey withdrew as

                                  27   a reviewer, claiming that because of plaintiff’s conduct, she could no longer act as a

                                  28   neutral party. Id. at 2588-90, 4455-58.
                                                                                      7
                                   1          4.     March 15, 2013 – LLNS Suspends Plaintiff for Five Days

                                   2          Around January 2013, plaintiff began an assignment for the Joint Acitinide Shock

                                   3   Physics Experimental Facility (“JASPER”). Id. at 3525, 3574. In February 2013, while

                                   4   performing that assignment, plaintiff was instructed to report to Defense Technologies

                                   5   Engineering Division (“DTED”) Superintendent Dan Schumann (“Schumann”) to take

                                   6   inventory for the Weapons and Complex Integration (“WCI”) program in an area requiring

                                   7   Q-security (top secret) clearance. Id. 3569-70, 4354-56, 4447-50. While accounts of

                                   8   plaintiff’s exact response differ, plaintiff refused to complete this assignment at that time,

                                   9   citing the need to complete his ongoing preferential programmatic assignment. Id. at

                                  10   2579, 2967-68, 3569-70, 4356, 4452. In his witness statement, Schumann stated that

                                  11   plaintiff went into Schumann’s office and said, “I’m not going to do this, this work is below

                                  12   my level.” Id. at 2967-68.
Northern District of California
 United States District Court




                                  13          On February 13, 2013, Darbee attempted to schedule a meeting with plaintiff.

                                  14   Accounts of this attempt differ. Darbee testified that he attempted to meet with plaintiff to

                                  15   discuss the inventory assignment, knocked on plaintiff’s office door, and then knocked

                                  16   harder when plaintiff did not answer. Id. at 4448-49, 2601-03. When plaintiff came to the

                                  17   door, plaintiff informed Darbee that he was taking sick leave and intended to leave. Id.

                                  18   Plaintiff did not recall a delay between Darbee’s knocking on the door and his opening it,

                                  19   and testified that Darbee was banging on the door. Id. at 3579-81. A meeting did not go

                                  20   forward that day.

                                  21          Darbee, Newton, and plaintiff scheduled a meeting for February 15, 2013. Plaintiff

                                  22   purportedly called him “obnoxious and incompetent” and suggested that Darbee was

                                  23   responsible for a colleague’s suicide. Id. at 4447-54. Darby purportedly told plaintiff that

                                  24   plaintiff would begin the inventory assignment after completing the JASPER assignment.

                                  25   Id. at 2579, 4452. At that time, plaintiff did not agree to perform the assignment. Id. at

                                  26   2579, 4452. 4356. According to plaintiff, Darbee also told him, in response to plaintiff’s

                                  27   purported request to work for another manager (Jim Leppien), that “no, I’m going to be

                                  28   your manager until the end.” Id. at 3461.
                                                                                      8
                                   1          Based on plaintiff’s refusal to accept the inventory assignment at that time,

                                   2   avoiding the February 13, 2013 meeting with Darbee, and failure to adhere to the Letter

                                   3   of Expectations, Lane (the Associate Director for Engineering Lane) made a Request for

                                   4   Suspension on February 26, 2013. Id. at 2601-03. On March 15, 2013, LLNS issued

                                   5   plaintiff a five-day suspension. Id. at 2607.

                                   6          5.     Summer 2013 – Plaintiff Requests Sensitive Information Concerning

                                   7                 LLNS’s High Explosives Application Facility and Makes His Protected

                                   8                 Disclosures

                                   9          LLNS contains a High Explosives Application Facility (“HEAF”), which comprises

                                  10   thick-walled metal tanks used to conduct experiments with explosives, and thick windows

                                  11   (known as “port glass”). Id. at 2322, 1812-13. HEAF Facility Manager Brian Cracchiola

                                  12   (“Cracchiola”) testified that on July 10, 2013, plaintiff sent an email to one of Cracchiola’s
Northern District of California
 United States District Court




                                  13   direct reports, Dmitry Voloshin (“Voloshin”), requesting financial information relating to a

                                  14   project involving the “HEAF second E-Gun.” Id. at 1812-13, 2644-47. Significantly,

                                  15   plaintiff was not assigned to any project involving the HEAF second E-Gun. Id. at 3644.

                                  16   Voloshin brought the request to Cracchiola’s attention and ultimately did not provide

                                  17   plaintiff with the information. Id. at 2644-47, 4052-56.

                                  18          On August 16, 2016, plaintiff emailed Darbee (with Newton and two others cc’ed)

                                  19   proposing, apparently for purpose of some assignment, to replace certain “ignitron

                                  20   switches” with safer “spark gap” switches (that would not rely on mercury, which could

                                  21   cause a hazard if damaged) and do so “using the EBA account.” Id. 3142-3143. Darbee

                                  22   testified that he interpreted this email as raising a financing concern, not a safety

                                  23   concern, because “if you thought this was a really big safety issue, you would say, ‘I want

                                  24   to stop work. I want to pause work. I think [it] is a personnel hazard.’” Id. at 4468. The

                                  25   ALJ later determined that this email qualified as the “spark gap” switch disclosure. Id. at

                                  26   4786-87.

                                  27          On August 30, 2013, during an experiment at the HEAF, the port glass broke and

                                  28   gas escaped from the broken window into an area surrounding the tank. Id. at 4070,
                                                                                       9
                                   1   4077-78. No one was exposed to the gas or injured, and Cracchiola immediately

                                   2   convened a team to investigate the incident. Id. at 4076-78.

                                   3           On September 5, 2013, plaintiff emailed Voloshin again for information. Id. at

                                   4   2644-47, 4055-4061. Plaintiff failed to give any material explanation as to the need for

                                   5   the requested information, stating only that he was “purchasing such parts in the near

                                   6   future.” Id. at 2644-47, 4067-68. Cracchiola then sent an email to his own supervisor,

                                   7   Schumann, advising him that plaintiff requested facility sensitive information of his HEAF

                                   8   team. Id. at 2649. In that email, Cracchiola requested that plaintiff cease any such

                                   9   requests and direct any necessary future requests to Cracchiola’s office, rather than to

                                  10   his team. Id. On September 6, 2013, Schumann forwarded Cracchiola’s email to

                                  11   Newton and Darbee, and Darbee conveyed Cracchiola’s request to plaintiff that same

                                  12   day. Id. at 2469, 4473. On September 12, 2013, plaintiff sent Voloshin another email
Northern District of California
 United States District Court




                                  13   with a series of questions about the port glass that broke during the August 30, 2013

                                  14   experiment. Id. at 2652, 4070. Plaintiff was not assigned to the port glass project. Id. at

                                  15   3657.

                                  16           Around this same time, on September 6, 2013, plaintiff sent Ruiz an email

                                  17   detailing several concerns identified as part of plaintiff’s assignment to evaluate and

                                  18   recommend upgrades to certain safety systems in LLNS’s Building B327. Id. at 3151-

                                  19   3154. The ALJ later determined that this email qualified as the “B327 Disclosure.” Id. at

                                  20   4788-89.

                                  21           On September 16, 2013, Newton and Darbee met with plaintiff to discuss his

                                  22   failure to follow instructions and his continued inappropriate demands of other personnel.

                                  23   Id. at 2654-56, 4474-75. The following day, Darbee sent plaintiff a calendar invitation to

                                  24   schedule a draft 2012-13 PA meeting with him for September 19, 2013. Id. at 2661.

                                  25           Absent confirmation that a “third party” would be in attendance, plaintiff refused to

                                  26   meet with Darbee. Id. at 2661. Earlier that morning, the Associate Director of the

                                  27   Strategic Human Resources Directorate Art Wong (“Wong”) advised plaintiff to meet with

                                  28   his supervisor for his draft 2012-13 PA meeting as it would be his opportunity to receive
                                                                                     10
                                   1   the draft and make comments or suggestions before it was finalized. Id. at 2667-68.

                                   2          6.     September 20, 2013 through October 10, 2013 – LLNS Terminates

                                   3                 Plaintiff’s Employment

                                   4          On September 20, 2013, plaintiff was given a Notice of Intent to Dismiss, which

                                   5   included a memorandum from Associate Director for Engineering Lane to Staff Relations

                                   6   Manager Jennifer Szutu (“Szutu”), recommending dismissal. Id. at 2674-77, 2679-80.

                                   7   Lane’s memorandum cited continued insubordination, misconduct, and poor performance

                                   8   in violation of the Letter of Expectations, Letter of Warning, and notice plaintiff received

                                   9   when he was suspended. Id. at 2674-77. Under LLNS policy, plaintiff submitted a

                                  10   response to his dismissal and was entitled to Disciplinary Review Board review of his

                                  11   dismissal. The board agreed with the termination decision and, on October 16, 2013,

                                  12   LLNS terminated plaintiff. Id. at 2905, 2907, 2909-10.
Northern District of California
 United States District Court




                                  13   B.     Procedural History

                                  14          1.     Plaintiff’s Part 708 Complaint and Pre-Rivera I Proceedings

                                  15          Part 708 sets forth a process by which the defendant considers and resolves

                                  16   allegations of retaliation raised by contractor employees. A contractor-employee may

                                  17   initiate this process by filing an administrative complaint (“Part 708 Complaint”) with

                                  18   defendant alleging that he faced retaliation by his employer-contractor for engaging in

                                  19   protected activity. 10 C.F.R. § 708.1. To the extent necessary, the courts details the

                                  20   applicable procedures below.

                                  21          On January 14, 2014, plaintiff filed his Part 708 Complaint. In it, plaintiff alleged

                                  22   that LLNS terminated his employment in retaliation for making certain protected

                                  23   disclosures concerning use of LLNS resources and purported safety hazards at the

                                  24   facility. CAR at 1-7.

                                  25          On September 15, 2014, following assignment of an investigator by defendant’s

                                  26   Office of Hearings and Appeals (“OHA”), id. at 420, OHA dismissed plaintiff’s complaint

                                  27   under Title 10 C.F.R. § 708.5, finding that plaintiff failed to state a claim upon which relief

                                  28   could be granted, id. at 573-79. On October 23, 2014, plaintiff appealed the dismissal. Id.
                                                                                     11
                                   1   at 584-92. On March 9, 2015, OHA dismissed the appeal. Id. at 642-53.

                                   2          On March 23, 2015, plaintiff filed a petition for secretarial review. In it, plaintiff

                                   3   sought to require OHA to complete its investigation and conduct further proceedings. Id.

                                   4   at 654-55. On August 19, 2016, and as further noted below, OHA vacated its March 9,

                                   5   2015 decision and reinstated the case for further processing. Id. at 862-63.

                                   6          2.     Rivera v. Lawrence Livermore National Security, LLC, 4:16-cv-0304-

                                   7                 PJH (“Rivera I”)

                                   8          On January 19, 2016, pending plaintiff’s March 23, 2015 petition for secretarial

                                   9   review, plaintiff filed a complaint in this court against defendant, LLNS, defendant OHA,

                                  10   the United States, and the National Nuclear Security Administration (“NNSA”), as well as

                                  11   certain individuals. 4:16-cv-0304-PJH, Dkt. 38 at 2. In his complaint, plaintiff alleged,

                                  12   among other claims, a claim against defendant under the Administrative Procedures Act
Northern District of California
 United States District Court




                                  13   (“APA”) premised upon a violation of plaintiff’s due process rights. Dkt. 38 at 2. On

                                  14   October 31, 2016, following an amended complaint and multiple motions to dismiss, the

                                  15   court dismissed plaintiff’s action with prejudice except for his APA claim against

                                  16   defendant, allowing plaintiff to “file a new complaint pursuant to the APA challenging

                                  17   OHA’s decision on his administrative complaint once there is a final agency action for this

                                  18   court to review.” Dkt. 68 at 10.

                                  19          3.     Defendant’s Agency Action in Response to the Part 708 Complaint

                                  20          Following OHA’s August 19, 2016 order vacating its March 9, 2015 decision, an

                                  21   OHA investigator investigated plaintiff’s Part 708 complaint. The investigator interviewed

                                  22   plaintiff and 17 other witnesses and reviewed documents provided by both LLNS and

                                  23   plaintiff. Id. at 2340-42. On February 17, 2017, the investigator issued its Report of

                                  24   Investigation (“ROI”). Id. at 2295-2342. The ROI analyzed plaintiff’s allegations,

                                  25   concluded that plaintiff failed to satisfy his burden of showing that he engaged in a

                                  26   protected disclosure, and, ultimately, noted that the parties would have an opportunity at

                                  27   a hearing to present additional evidence. Id. at 2329-39.

                                  28          From June 13, 2017 to June 17, 2017, an ALJ conducted a hearing on plaintiff’s
                                                                                      12
                                   1   complaint. Id. 4781. As part of that hearing, the ALJ heard live testimony from nine

                                   2   witnesses as well as from plaintiff. Id. at 4781. The hearing also included testimony from

                                   3   additional witnesses through deposition testimony and witness statements. Id. 2505-06.

                                   4          On September 27, 2017, the ALJ issued defendants’ “Initial Agency Decision”

                                   5   (“IAD”), a 30-page decision analyzing the allegations in plaintiff’s complaint, denying the

                                   6   relief that plaintiff sought, and upholding his termination. Id. at 4769-4799.

                                   7          On October 17, 2017, plaintiff appealed the IAD to the OHA Director, id. at 4803-

                                   8   04, thereby exhausting his administrative remedies under Title 10 C.F.R. § 708.32. On

                                   9   December 14, 2017, the OHA director denied the appeal and affirmed the IAD. Id. 4932-

                                  10   42. On December 22, 2017, plaintiff filed a petition for secretarial review. Id. at 4943-44.

                                  11   On September 28, 2018, defendant’s secretary denied plaintiff’s petition for failure to

                                  12   demonstrate extraordinary circumstances under § 708.35(d) and reaffirmed the
Northern District of California
 United States District Court




                                  13   September 27, 2017 IAD, id. 5241-42, thereby rendering plaintiff’s termination a final

                                  14   agency decision for purpose of judicial review, § 708.35. The instant complaint followed.

                                  15          At core, plaintiff’s motion challenges the reasonableness of the IAD. Rather than

                                  16   detail the IAD’s findings separately, the court will discuss them in its analysis as

                                  17   necessary.

                                  18                                          DISCUSSION

                                  19   A.     Legal Standard

                                  20          In relevant part, Title 5 U.S.C. § 706(2) provides the following:

                                  21                 “To the extent necessary to decision and when presented, the
                                                     reviewing court shall decide all relevant questions of law,
                                  22                 interpret constitutional and statutory provisions, and determine
                                                     the meaning or applicability of the terms of an agency action.
                                  23                 The reviewing court shall—
                                  24                 ...
                                  25                 (2) hold unlawful and set aside agency action, findings, and
                                                     conclusions found to be—
                                  26
                                                     arbitrary, capricious, an abuse of discretion, or otherwise not in
                                  27                 accordance with law;
                                  28                 ...
                                                                                     13
                                   1                 (E) unsupported by substantial evidence in a case subject to
                                                     sections 556 and 557 of this title or otherwise reviewed on the
                                   2                 record of an agency hearing provided by statute;
                                   3                 ...
                                   4                 In making the foregoing determinations, the court shall review
                                                     the whole record or those parts of it cited by a party, and due
                                   5                 account shall be taken of the rule of prejudicial error.” 5 U.S.C.
                                                     § 706(2).
                                   6

                                   7          As indicated by § 706’s text, a court’s review of the challenged agency action is

                                   8   generally “limited to the administrative record.” Lands Council v. Powell, 395 F.3d 1019,

                                   9   1029 (9th Cir. 2005). A motion for summary judgment may be used to seek judicial

                                  10   review of agency administrative decisions. Nw. Motorcycle Ass'n v. U.S. Dep't of Agric.,

                                  11   18 F.3d 1468, 1471 (9th Cir. 1994).

                                  12          While the court generally should grant a motion for summary judgment if “there is
Northern District of California
 United States District Court




                                  13   no genuine dispute as to any material fact and the movant is entitled to judgment as a

                                  14   matter of law,” Fed. R. Civ. Pro. 56, such standard is inapplicable here because “the role

                                  15   of the court under the APA is not to ‘find facts’ but is limited to reviewing the

                                  16   administrative record.” Alameda Health Sys. v. Centers for Medicare & Medicaid Servs.,

                                  17   287 F. Supp. 3d 896, 910-11 (N.D. Cal. 2017). “Thus, the usual standard for summary

                                  18   judgment does not apply.” Id. at 911.

                                  19          Instead, “the function of the district court is to determine whether or not as a matter

                                  20   of law the evidence in the administrative record permitted the agency to make the

                                  21   decision it did. De novo factfinding by the district court is allowed only in limited

                                  22   circumstances . . .” Occidental Eng'g Co. v. I.N.S., 753 F.2d 766, 769 (9th Cir. 1985)

                                  23   (emphasis in the original). Put differently, the court’s role is to review the decision of an

                                  24   administrative agency, which “is itself the finder of fact.” Id. at 770 (“The appellant

                                  25   confuses the use of summary judgment in an original district court proceeding with the

                                  26   use of summary judgment where, as here, the district court is reviewing a decision of an

                                  27   administrative agency which is itself the finder of fact.”). Therefore, summary judgment

                                  28   “is an appropriate mechanism for deciding the legal question of whether the agency could
                                                                                     14
                                   1   reasonably have found the facts as it did.” Id.

                                   2          “The ‘scope of review’ provisions of the APA, 5 U.S.C. § 706(2), are cumulative.

                                   3   Thus, an agency action which is supported by the required substantial evidence may in

                                   4   another regard be ‘arbitrary, capricious, an abuse of discretion, or otherwise not in

                                   5   accordance with law.’” Ass'n of Data Processing Serv. Organizations, Inc. v. Bd. of

                                   6   Governors of Fed. Reserve Sys., 745 F.2d 677, 683-84 (D.C. Cir. 1984) (emphasis in the

                                   7   original). As a result, “the distinction between the substantial evidence test and the

                                   8   arbitrary or capricious test is largely semantic.” Id. at 684.2

                                   9          To determine whether final agency action qualifies as arbitrary and capricious

                                  10   within the meaning of § 706(2)(A), the reviewing court “must consider whether the

                                  11   decision was based on a consideration of the relevant factors and whether there has

                                  12   been a clear error of judgment.” Southeast Alaska Conservation Council v. Fed. Highway
Northern District of California
 United States District Court




                                  13   Admin., 649 F.3d 1050, 1056 (9th Cir. 2011).

                                  14          An agency must articulate a “satisfactory explanation” for its action, there must be

                                  15   “a rational connection between the facts found and the choices made,” the agency's

                                  16   explanation must be “sufficient to permit effective judicial review,” and the reviewing court

                                  17   “should not attempt to make up for deficiencies in the agency's decision.” Nw. Motorcycle

                                  18   Ass'n., 18 F.3d at 1478. While a court “may not supply a reasoned basis for the agency's

                                  19   action that the agency itself has not given,” a court “can uphold an agency decision of

                                  20   less than ideal clarity if the agency's path may reasonably be discerned.” Id.

                                  21

                                  22
                                       2 In his opening brief’s analysis, plaintiff repeatedly refers to defendant’s final agency
                                       action as “unsupported by substantial evidence.” Dkt. 29 at 15. In his brief’s Standard of
                                  23   Review section, however, plaintiff cites the “arbitrary and capricious” standard of review
                                       set forth at Title 5 U.S.C. § 706(2)(A) as applicable here. Id. at 9-10. In its briefing,
                                  24   defendant states that there is “no meaningful distinction” between § 706(2)(A)’s “arbitrary
                                       and capricious” standard and § 706(2)(E)’s “unsupported by substantial evidence”
                                  25   standard. Dkt. 31 at 18-19 n. 5. When questioned about the applicable standard at oral
                                       argument, plaintiff’s counsel acknowledged that, for purpose of this action, the
                                  26   “substantial evidence” and “arbitrary and capricious” standard are the same. Rough Hr.
                                       Tr. (“It’s the same thing.”). Given that the parties agree about the material features of this
                                  27   court’s review, and plaintiff fails to show how the action he sues upon satisfies §
                                       706(2)(E)’s additional requirements, the court will refer to § 706(2)(A)’s arbitrary and
                                  28   capricious standard in its analysis.

                                                                                     15
                                   1          With the above requirements in mind, the Ninth Circuit has nonetheless

                                   2   characterized the arbitrary and capricious standard as “highly deferential, presuming the

                                   3   agency action to be valid” and actually “requires affirming the agency action if a

                                   4   reasonable basis exists for its decision.” Kern Cty. Farm Bureau v. Allen, 450 F.3d 1072,

                                   5   1076 (9th Cir. 2006) (emphasis added). “Under such deferential review,” the reviewing

                                   6   court “may not substitute [its] judgment for that of the agency.” Id. Relatedly, the Ninth

                                   7   Circuit has explained that, under the “substantial evidence” standard, courts “must affirm”

                                   8   an agency’s decision “unless the evidence is so compelling that no reasonable fact finder

                                   9   could fail to find the facts were as [plaintiff] alleged.” Nakamoto v. Ashcroft, 363 F.3d 874,

                                  10   881-82 (9th Cir. 2004).

                                  11          As this court has previously stated, then, “[s]ummary judgment thus serves as the

                                  12   mechanism for deciding, as a matter of law, whether the agency action is supported by
Northern District of California
 United States District Court




                                  13   the administrative record and otherwise consistent with the APA standard of review.”

                                  14   Alameda Health Sys., 287 F. Supp. 3d at 911.

                                  15   B.     Analysis

                                  16          1.     The ALJ Reasonably Concluded that Clear and Convincing Evidence

                                  17                 Showed that LLNS Would Have Terminated Plaintiff Absent His

                                  18                 Protected Disclosures

                                  19          When plaintiff filed his Part 708 complaint, Title 10 C.F.R. § 708.5 provided that

                                  20   the employee of a contractor of the United States Department of Energy “may file a

                                  21   complaint against your employer alleging that you have been subject to retaliation for . . .

                                  22   (a) Disclosing to . . . your employer . . . information that you reasonably believe reveals . .

                                  23   . (1) A substantial violation of a law, rule, or regulation; (2) A substantial and specific

                                  24   danger to employees or to public health or safety; or (3) Fraud, gross mismanagement,

                                  25   gross waste of funds, or abuse of authority.” 10 C.F.R. § 708.5 (Eff. Aug. 23, 2013 to

                                  26   Sept. 30, 2019).

                                  27          For purpose of § 708.5, “retaliation” means the following:

                                  28                 “an action (including intimidation, threats, restraint, coercion, or
                                                                                     16
                                                     similar action) taken by a contractor against an employee with
                                   1                 respect to employment (e.g., discharge, demotion, or other
                                                     negative action with respect to the employee's compensation,
                                   2                 terms, conditions, or privileges of employment) as a result of
                                                     the employee’s disclosure of protected information,
                                   3                 participation in proceedings, or refusal to participate in
                                                     activities described in § 708.5 of this subpart. 10 C.F.R. §
                                   4                 708.2 (Eff. Aug. 23, 2013 to Sept. 30, 2019).
                                   5          To evaluate a Part 708 Complaint, an administrative law judge applies the

                                   6   following burden-shifting framework outlined at § 708.29:

                                   7                 “The employee who files a complaint has the burden of
                                                     establishing by a preponderance of the evidence that he or she
                                   8                 made a disclosure, participated in a proceeding, or refused to
                                                     participate, as described under § 708.5, and that such act was
                                   9                 a contributing factor in one or more alleged acts of retaliation
                                                     against the employee by the contractor.
                                  10
                                                     ...
                                  11
                                                     Once the employee has met this burden, the burden shifts to
                                  12
Northern District of California




                                                     the contractor to prove by clear and convincing evidence that it
 United States District Court




                                                     would have taken the same action without the employee's
                                  13                 disclosure, participation, or refusal.” 10 C.F.R. § 708.29 (Eff.
                                                     Aug. 23, 2013 through Sept. 30, 2019).
                                  14
                                  15          The Supreme Court generally recognizes “three standards of proof . . . ranging

                                  16   from the ‘preponderance of the evidence’ standard employed in most civil cases, to the

                                  17   ‘clear and convincing’ standard reserved to protect particularly important interests in a

                                  18   limited number of civil cases, to the requirement that guilt be proved ‘beyond a

                                  19   reasonable doubt’ in a criminal prosecution.” California ex rel. Cooper v. Mitchell Bros.

                                  20   Santa Ana Theater, 454 U.S. 90, 93 (1981). The Ninth Circuit has described the “clear

                                  21   and convincing” evidence standard as “requir[ing] more than proof by a preponderance of

                                  22   the evidence and less than proof beyond a reasonable doubt.” Singh v. Holder, 649 F.3d

                                  23   1161, 1168 (9th Cir. 2011).

                                  24          In the whistleblowing context, the Federal Circuit in Kalil v. Dep't of Agric., 479

                                  25   F.3d 821 (Fed. Cir. 2007) specified three non-exhaustive factors to determine whether an

                                  26   employer has shown by clear and convincing evidence that it would have taken an

                                  27   alleged act of retaliation against an employee absent such employee’s protected conduct.

                                  28   Such factors include the following:
                                                                                     17
                                                     “1. The strength of the agency's reason for the personnel action
                                   1                 excluding the whistleblowing;
                                   2                 2. The strength of any motive to retaliate for the whistleblowing;
                                                     and
                                   3
                                                     3. Any evidence of similar action against similarly situated
                                   4                 employees for the non-whistleblowing aspect alone.” Id. at
                                                     724.
                                   5
                                              Although the Ninth Circuit has not expressly adopted these factors, it has cited
                                   6
                                       Kalil with approval for a different proposition. Duggan v. Dep't of Def., 883 F.3d 842, 847
                                   7
                                       (9th Cir.), cert. denied, 139 S. Ct. 341 (2018). As a result, the court will treat these
                                   8
                                       factors as persuasive.
                                   9
                                              Here, when applying the § 708.29 burden-shifting framework, the ALJ reasonably
                                  10
                                       concluded that LLNS demonstrated by clear and convincing evidence that—absent
                                  11
                                       plaintiff’s protected spark gap switch and B327 disclosures—it would have terminated
                                  12
Northern District of California
 United States District Court




                                       plaintiff. The ALJ grounded that conclusion in substantial documentary and testimonial
                                  13
                                       evidence showing plaintiff’s ongoing misconduct and failure to follow basic directions
                                  14
                                       from workplace supervisors.
                                  15
                                                     a.     The ALJ Reasonably Determined that LLNS Had Sufficient Non-
                                  16
                                                            Whistleblowing Reasons to Terminate Plaintiff
                                  17
                                              Here, when considering the strength of LLNS’s reason for terminating plaintiff, the
                                  18
                                       ALJ addressed each of LLNS’s proffered justifications, including plaintiff’s purported (1)
                                  19
                                       poor performance, (2) misconduct, and (3) insubordination. The ALJ recognized
                                  20
                                       substantial testimonial evidence from other LLNS personnel describing the impressive
                                  21
                                       quality of plaintiff’s technical work, as well as plaintiff’s 2008-09, 2009-10, 2010-11 PAs,
                                  22
                                       characterizing each as “uniformly positive.” Id. at 4791. The ALJ even noted that Darbee
                                  23
                                       testified that plaintiff did “pretty good work.” Id. Given such positive technical reviews,
                                  24
                                       the ALJ reasonably distinguished plaintiff’s negative reviews on his 2011-12 and 2012-13
                                  25
                                       PAs as “largely due to [plaintiff’s] allegedly inappropriate and insubordinate behavior.” Id.
                                  26
                                              Here, the record supports the ALJ’s finding that plaintiff acted inappropriately and
                                  27
                                       insubordinately because of (1) his communications, (2) refusing to meet with managers,
                                  28
                                                                                     18
                                   1   (3) refusing to accept certain assignments, and (4) failure to follow the requirements set

                                   2   forth in his letters of expectations and warning. Id. 4791-98. The court analyzes the

                                   3   reasonableness of each rationale in turn below.

                                   4                      i.      Evidence of Plaintiff’s Communications Support the

                                   5                              ALJ’s Finding of Insubordination

                                   6         Here, the ALJ reasonably concluded that plaintiff acted insubordinately through his

                                   7   communications. As an initial matter, plaintiff cannot dispute the contents of his

                                   8   November 29, 2011, January 30, 2012, and October 3, 2012 emails, each which is

                                   9   shown by the documentary record. CAR at 2520 (November 29, 2011); Id. at 2521

                                  10   (January 30, 2012); Id. at 2540 (October 3, 2012 email). The substance of such emails

                                  11   shows some combinations of poor judgment and disrespect, particularly the email aimed

                                  12   at the PhD credentials of a manager, Bowen. Moreover, despite plaintiff’s apparent
Northern District of California
 United States District Court




                                  13   position that his emails were not distracting, there is no reasonable dispute that mass

                                  14   emails at a place of employment are workplace distractions, particularly when such an

                                  15   email airs a management grievance in which a majority of the recipients are not involved.

                                  16         With respect to the February 15, 2013 in-person meeting between plaintiff,

                                  17   Darbee, and Newton, the ALJ assessed each’s account of that meeting and reasoned

                                  18   that Darbee’s account (that plaintiff called him “obnoxious and incompetent,” among other

                                  19   things) was more credible. Id. at 4794-95. Such determination is particularly appropriate

                                  20   given Darbee’s contemporaneous February 15, 2013 email reciting plaintiff’s statement in

                                  21   that meeting that “I’ve spoken to people all over the lab about you (me) [Darbee] and

                                  22   everyone knows you’re obnoxious and incompetent.” Id. at 2579. Given the above, the

                                  23   ALJ reasonably concluded that plaintiff’s workplace communications could form a

                                  24   cognizable basis supporting LLNS’s misconduct justification.

                                  25                      ii.     Evidence of Plaintiff’s Refusal to Meet with Managers

                                  26                              Support the ALJ’s Finding of Insubordination

                                  27         Here, the ALJ reasonably found that plaintiff acted insubordinately by his refusal to

                                  28   meet with his managers. Such refusals are supported by the record, including plaintiff’s
                                                                                   19
                                   1   own emails. CAR at 2540 (October 3, 2012 mass email stating: “I declined the meeting

                                   2   for the moment”) (emphasis added); id. at 2661 (September 17, 2013 email in response

                                   3   to Darbee’s 2012-13 draft PA discussion stating: “If we do meet, I am requesting

                                   4   confirmation from a third party to also be in attendance. . . . Either way, we are in a

                                   5   holding pattern for now. Please email my draft PA today for my review so that I can

                                   6   best prepare and respond to its contents.”) (emphasis added). Given such documentary

                                   7   evidence, the ALJ did not need to resolve any credibility judgment concerning competing

                                   8   testimonial accounts of plaintiff’s refusals to meet on October 3, 2012 and September 17,

                                   9   2013. Plaintiff’s emails speak for themselves. That said, the ALJ did consider such

                                  10   competing accounts and reasonably refused to adopt plaintiff’s version or post-hoc

                                  11   excuses for such departures. Id. at 4795-96.

                                  12          With respect to plaintiff’s purported refusal to meet on February 13, 2013, plaintiff
Northern District of California
 United States District Court




                                  13   himself fails to refute that he left his office when Darbee knocked on his door. Id. at 3581

                                  14   (Q: “But in any event, you saw him at the office and you said, I’m going home sick and

                                  15   you left, correct? You didn’t want to meet with him that day?” A: “I said I was sick. Sick

                                  16   leave is a normal part of approved lab leave.”). Given such failure, as well as the

                                  17   undisputed fact that the plaintiff and Darbee did meet two days later (February 15, 2013),

                                  18   the ALJ reasonably treated plaintiff’s conduct on February 13, 2013 as a third instance of

                                  19   his refusal to meet with his managers.

                                  20          Plainly, regardless of its convenience, meeting with one’s supervisor is a

                                  21   necessary condition of employment. As stated above, the ALJ found numerous

                                  22   instances where plaintiff failed that requirement. As a result, the ALJ reasonably

                                  23   concluded that plaintiff’s refusals to meet with his supervisors could form a cognizable

                                  24   basis supporting LLNS’s insubordination justification.

                                  25                     iii.      Evidence of Plaintiff’s Refusal of Assignments Supports

                                  26                               the ALJ’s Finding of Insubordination

                                  27          Here, the ALJ reasonably found that plaintiff acted insubordinately by his refusals

                                  28   to accept the MED evaluation and inventory assignments. Such refusals are supported
                                                                                    20
                                   1   by the record. Significantly, documentary evidence shows plaintiff’s animus toward the

                                   2   September 27, 2012 MED evaluation assignment. CAR at 2537 (September 27, 2012

                                   3   email stating: “Instead, effective this Monday 10-1-12, I was instructed to report to a

                                   4   NSED contact for a poorly defined 11th hour assignment without my prior input or

                                   5   consent.”) (emphasis added); id. at 2541 (October 3, 2012 mass email stating: “The MED

                                   6   assignment is an undefined farce.”) (emphasis added). Given those prior statements,

                                   7   the ALJ reasonably rejected plaintiff’s competing account of his effort to learn more about

                                   8   that assignment and instead construe plaintiff’s October 2, 2013 “safety pause” (on the

                                   9   systems relating to that assignment) as a tacit refusal to accept it. Id. at 4796-97.

                                  10          The ALJ also reasonably found that plaintiff refused the February 2013 inventory

                                  11   assignment. Plaintiff’s resistance to such assignment is shown by contemporaneous

                                  12   documentary evidence. In his February 15, 2013 email memorializing his meeting with
Northern District of California
 United States District Court




                                  13   plaintiff, Darbee recorded the following:

                                  14                 “Moving on, I then told [plaintiff] that I had spoken with Albert
                                                     Lee and that his funded assignment would run through next
                                  15                 week, at which time Albert would not need him. I explained
                                                     to [plaintiff] that he was expected to report to Dan Schuman the
                                  16                 following week to work in the WCI inventory efforts in the B131
                                                     High Bay. I asked him if he understood this direction and he
                                  17                 said we’ll see what my doctor says. I asked if he had any
                                                     medical restriction I was not aware of and he told me, “We’ll
                                  18                 see. Once I describe all the undo stress your [sic] causing,
                                                     my doctor may decide differently. We’ll see.” CAR at 2579
                                  19                 (emphasis added).
                                  20          In light of this contemporaneously recorded statement, the ALJ reasonably

                                  21   rejected plaintiff’s competing account (that he did not refuse this assignment but instead

                                  22   declined to begin it until he had finished his preferential programmatic work with

                                  23   JASPER) to instead construe plaintiff’s conduct toward it as a refusal. Such construction

                                  24   is particularly well-founded given that Darbee’s February 15, 2013 email also shows that

                                  25   the JASPER manager would not need plaintiff “next week,” at which point plaintiff could

                                  26   begin the inventory assignment. Id. at 2579.

                                  27          Similar to meeting with one’s supervisor, accepting assignments (including

                                  28   undesirable ones) is a necessary condition of employment. As a result, the ALJ
                                                                                    21
                                   1   reasonably concluded that plaintiff’s refusals to accept the September 27, 2012 MED and

                                   2   February 2013 inventory assignments could form another basis supporting LLNS’s

                                   3   insubordination justification.

                                   4                      iv.       Plaintiff’s Failure to Satisfy the Letter of Expectations and

                                   5                                Letter of Warning Supports the ALJ’s Finding of

                                   6                                Misconduct and Insubordination

                                   7          Here, the ALJ found that plaintiff acted inappropriately and insubordinately by his

                                   8   failure to follow the requirements set forth in the letter of expectations and letter of

                                   9   warning. While the ALJ premised this finding upon the above-referenced shortcomings in

                                  10   plaintiff’s conduct, CAR at 4798, such finding was still reasonable. Significantly, plaintiff’s

                                  11   failure to follow the conditions outlined in those letters—which included that plaintiff

                                  12   “attend all meetings he was directed to attend” (February 7, 2012 Letter of Expectations),
Northern District of California
 United States District Court




                                  13   “stop demanding actions from others that he had no authority to demand” (February 7,

                                  14   2012 Letter of Expectations), and “approach future job assignments in a cooperative

                                  15   manner” (October 17, 2012 Letter of Warning)—exacerbates the insubordinate nature of

                                  16   his predicate misconduct because such letters gave plaintiff specific notice of

                                  17   shortcomings in his workplace behavior, which he nonetheless failed to correct.

                                  18          Moreover, in response to plaintiff’s failure to follow the letter of warning, LLNS

                                  19   issued plaintiff a five-day suspension on March 15, 2013. Id. at 2607. Given such

                                  20   suspension, the ALJ reasonably adopted LLNS’s explanation that, short of termination, it

                                  21   had “exhausted every level” of disciplining plaintiff. Id. at 4798. Taken together with his

                                  22   predicate misconduct and insubordination, plaintiff’s violations of the specific instructions

                                  23   contained in the Letter of Expectations and Letter of Warning further support that the ALJ

                                  24   reasonably found that LLNS demonstrated by clear and convincing evidence that,

                                  25   regardless of plaintiff’s protected disclosures, it would have terminated plaintiff’s

                                  26   employment because of his pattern of misconduct and insubordination.

                                  27

                                  28
                                                                                     22
                                   1                  b.     The ALJ Reasonably Considered the Second and Third Kalil

                                   2                         Factors

                                   3          Here, the ALJ reasonably concluded that the second and third Kalil factors do not

                                   4   undermine his conclusion that, under the first Kalil factor, clear and convincing evidence

                                   5   shows that LLNS would have terminated plaintiff absent his protected disclosures. With

                                   6   respect to Kalil’s second factor, the ALJ found that there was “little evidence” of a motive

                                   7   for Lane or Darbee to retaliate against plaintiff “for making the protected disclosures.” Id.

                                   8   at 4798. Significantly, as the ALJ pointed out, neither Lane nor Darbee “were directly

                                   9   implicated” in such disclosures, id., and, in his briefing, plaintiff failed to identify any such

                                  10   evidence brought to the attention of but disregarded by the ALJ. Moreover, while the ALJ

                                  11   recognized “abundant evidence of personal animus between Darbee and Mr. Rivera,” he

                                  12   found that such animosity “appears to stem from Mr. Rivera’s insubordinate behavior, not
Northern District of California
 United States District Court




                                  13   his status as a whistleblower.” Id. Such finding is reasonable given the circumstances at

                                  14   hand and, in his briefing, plaintiff failed to specify any evidence brought to the attention of

                                  15   but disregarded by the ALJ that directly contradicts any such finding.

                                  16          With respect to Kalil’s third factor, the ALJ observed that LLNS failed to proffer any

                                  17   evidence that similar action had been taken against similarly situated employees. Id. at

                                  18   4799. Defendant did not dispute the accuracy of that observation. Nonetheless, given

                                  19   the ALJ’s finding with respect to the first and second Kalil factors, the court concludes

                                  20   that the ALJ reasonably concluded that such factors supported a clear and convincing

                                  21   showing that LLNS would have terminated plaintiff absent his protected disclosures.

                                  22                  c.     Plaintiff’s Specific Critiques of the ALJ’s Analysis Do Not

                                  23                         Establish that He Acted Arbitrarily or Capriciously

                                  24          Lastly, in his briefing, plaintiff identifies numerous purported shortcomings in the

                                  25   ALJ’s analysis. Such shortcomings primarily include the following:

                                  26              •   LLNS’s explanation that plaintiff engaged in misconduct and insubordination

                                  27                  derive from Darbee, and his testimony was not corroborated by other

                                  28                  witnesses. Dkt. 29 at 11, 17-20.
                                                                                      23
                                   1               •   The other witnesses who testified in support of firing plaintiff were

                                   2                   managers with no personal knowledge of plaintiff’s purportedly poor

                                   3                   performance and misconduct. Id. at 11, 15-17.

                                   4               •   The ALJ ignored evidence of the following:

                                   5                      o Ruiz “praised” plaintiff. Id. at 12.

                                   6                      o Darbee altered plaintiff’s 2011-12 PA and improperly omitted positive

                                   7                          reviews. Id. at 13.

                                   8          Boiled down, plaintiff’s critiques dispute how the ALJ weighed the evidence. In

                                   9   this motion, “the function of the district court is to determine whether or not as a matter of

                                  10   law the evidence in the administrative record permitted the agency to make the decision it

                                  11   did. Occidental Eng'g Co., 753 F.2d at 769. Plaintiff’s specific evidentiary critiques do not

                                  12   alter this court’s determination that the ALJ acted reasonably when concluding that,
Northern District of California
 United States District Court




                                  13   under the above-referenced Kalil factors, clear and convincing evidence shows that LLNS

                                  14   would have terminated plaintiff absent his protected disclosures. Indeed, despite

                                  15   plaintiff’s disputes with how the ALJ weighed specific testimonial evidence, the

                                  16   administrative record includes ample documentary evidence—including various emails

                                  17   by plaintiff himself—that supports the ALJ’s various findings that plaintiff acted

                                  18   inappropriately in his workplace interactions. Such findings formed the basis for the

                                  19   ALJ’s ultimate conclusion concerning plaintiff’s termination. As a result, plaintiff’s specific

                                  20   credibility related disputes aside, the ALJ did not act arbitrarily or capriciously when

                                  21   finding in favor of LLNS on plaintiff’s Part 708 complaint.

                                  22          2.       Plaintiff Cannot Challenge His Termination on Any Purported First

                                  23                   Amendment Ground

                                  24          Distinct from his challenge to the ALJ’s decision under the arbitrary and capricious

                                  25   standard, plaintiff challenges that decision under the First Amendment. Dkt. 29 at 21

                                  26   (“LLNS, A Federal State Actor, Is Prohibited from Punishing an Employee for Exercise of

                                  27   First Amendment Free Speech . . . Communications that come within the scope of the

                                  28   First Amendment protection of freedom of speech also may not serve as the basis for
                                                                                      24
                                   1   adverse action against an employee of a public agency or state actor.”); Dkt. 33 at 4-9.

                                   2   In his briefing and at oral argument, plaintiff failed to articulate how any such purported

                                   3   constitutional violation related to his complaint’s underlying Title 5 U.S.C. § 706 claim (if

                                   4   at all). That failure aside, it appears there are two ways of understanding plaintiff’s First

                                   5   Amendment arguments. Analyzed below, neither is persuasive.

                                   6                  a.     Plaintiff’s First Conceivable Theory of a First Amendment

                                   7                         Violation Fails

                                   8          First, plaintiff appears to be alleging a Bivens claim for violation of his First

                                   9   Amendment rights because LLNS terminated his employment in response to his

                                  10   protected disclosures. This construction has numerous issues. Significantly, plaintiff

                                  11   failed to provide any indication that he exhausted his administrative remedies concerning

                                  12   any such claim and, based on the IAD and Part 708 Complaint, it appears plaintiff has, in
Northern District of California
 United States District Court




                                  13   fact, failed to do so. Additionally, in his complaint in this action, plaintiff requests only

                                  14   judicial review of the IAD and fails to allege any Bivens claims, much less refer to a First

                                  15   Amendment violation. Plainly, any attempt by plaintiff to belatedly add such a claim in his

                                  16   briefing at this stage in the litigation is improper. As a result, to the extent plaintiff’s First

                                  17   Amendment argument attempts to allege a Bivens claims, such attempt fails.

                                  18                  b.     Plaintiff’s Second Conceivable Theory of a First Amendment

                                  19                         Violation Fails

                                  20          Second, plaintiff appears to be asserting that the ALJ based his decision on a

                                  21   justification barred by the First Amendment. Under this theory, plaintiff’s mass emails

                                  22   qualify as protected speech under the First Amendment. A fortiori, the theory goes, such

                                  23   communications may not form the basis for plaintiff’s termination.

                                  24          While this construction navigates around the prudential concerns troubling the first

                                  25   construction noted above, it does not change the validity of the ALJ’s decision.

                                  26   Significantly, to compel this construction, plaintiff must show that LLNS took state action

                                  27   when terminating him. When asked at oral argument, plaintiff identified two theories of

                                  28   state action by LLNS: (1) joint action and (2) government nexus. Rough Hr. Tr. (Q:
                                                                                       25
                                   1   “There are four ways to show state action. . . . Which of the four are you arguing applies

                                   2   here?” A: “The governmental nexus as well as joint action.”). In support of each of these

                                   3   theories, plaintiff relies heavily upon LLNS’s purported prior partnership with the

                                   4   University of California (“UC”). Dkt. 29 at 21. Plaintiff failed to show that LLNS took state

                                   5   action under either doctrine.

                                   6                       i.       Plaintiff Failed to Establish Joint Action by the State and

                                   7                                LLNS

                                   8          Under the joint action doctrine, courts “consider whether the state has so far

                                   9   insinuated itself into a position of interdependence with the private entity that it must be

                                  10   recognized as a joint participant in the challenged activity. This occurs when the state

                                  11   knowingly accepts the benefits derived from unconstitutional behavior.” Kirtley v. Rainey,

                                  12   326 F.3d 1088, 1092 (9th Cir. 2003).
Northern District of California
 United States District Court




                                  13          Here, plaintiff failed to show or explain how his termination qualifies as state action

                                  14   under this test. Significantly, plaintiff failed to proffer evidence showing that either

                                  15   California or the federal government has “so far insinuated itself into a position of

                                  16   interdependence” with LLNS for purpose of his termination—much less that it “knowingly

                                  17   accepted” the benefits of his purportedly unconstitutional termination. Plaintiff’s vague

                                  18   and unsubstantiated references to the UC and the Department of Energy’s relationship

                                  19   with LLNS at the Livermore Lab (Dkt. 29 at 21-23) do not satisfy the required showing.

                                  20   As a result, the joint action doctrine does not support a finding of the state action

                                  21   necessary to substantiate the second construction of plaintiff’s First Amendment

                                  22   challenge.

                                  23                      ii.       Plaintiff Failed to Show a Nexus Between LLNS and the

                                  24                                State

                                  25          “Arguably the most vague of the four approaches” recognized by the Ninth Circuit

                                  26   for determining state action, the government nexus doctrine “asks whether there is such

                                  27   a close nexus between the state and the challenged action that the seemingly private

                                  28   behavior may be fairly treated as that of the state itself.” Kirtley, 326 F.3d at 1094-95.
                                                                                     26
                                   1          Here, plaintiff similarly failed to show or explain how his termination qualifies as

                                   2   state action under this test. Significantly, plaintiff failed to proffer any evidence showing

                                   3   the government’s involvement in his termination. As a result, the government nexus

                                   4   doctrine does not support a finding of the state action necessary to substantiate the

                                   5   second construction of plaintiff’s First Amendment challenge.

                                   6          Independent of the analysis in Section (2) above, even if the court were to find that

                                   7   LLNS took state action when terminating plaintiff (and unconstitutionally did so on the

                                   8   basis of his assumedly protected emails), such finding does not disturb the separate

                                   9   conduct-related justifications for plaintiff’s termination. As detailed in Section (1)(a), the

                                  10   ALJ reasonably found by clear and convincing evidence that LLNS properly terminated

                                  11   plaintiff because of his refusals to meet with his supervisors, his refusals to accept

                                  12   assignments, and his failure to follow the Letters of Expectation and Warning, and that it
Northern District of California
 United States District Court




                                  13   would have done so absent plaintiff’s protected disclosure. In short, plaintiff’s First

                                  14   Amendment challenge—even if valid—would not alter this court’s prior conclusion that

                                  15   the ALJ did not act arbitrarily or capriciously by resting his decision, in part, upon an

                                  16   “unconstitutional” justification for plaintiff’s termination.

                                  17                                            CONCLUSION

                                  18          For the above reasons, the court DENIES plaintiff’s motion and GRANTS

                                  19   defendant’s motion.

                                  20          IT IS SO ORDERED.

                                  21   Dated: March 30, 2020

                                  22                                                   /s/ Phyllis J. Hamilton
                                                                                       PHYLLIS J. HAMILTON
                                  23                                                   United States District Judge
                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        27
